Citation Nr: 1341644	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  13-25 488	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to payment under the Veterans Retraining Assistance Program for costs associated with a commercial pilot helicopter course at Green Mountain Flight Academy.



REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in White River Junction, Vermont.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


